Citation Nr: 0807801	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to December 1981.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
granted service connection for non-Hodgkin's lymphoma, rated 
as noncompensable, effective November 25, 2001.  In August 
2006 statements and at his January 2008 video conference 
hearing, the veteran and his representative indicated that 
the veteran wished to withdraw all other appeals and was only 
appealing the matter as stated on the previous page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  The duty to assist includes providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.

Here, a February 2006 VA examination provided by QTC service 
primarily addressed the veteran's complaints relating to 
xerostomia due to radiation treatment for non-Hodgkin's 
lymphoma, in which the veteran was awarded a separate 30 
percent rating.  At his January 2008 video conference 
hearing, the veteran indicated that since his last VA 
examination he had such residuals as fatigue and anemia.  
Also, he recently underwent a blood transfusion and received 
B 12 injections.  As the veteran's symptoms appeared to have 
increased in severity, a new VA examination is indicated.  

It appears that pertinent medical evidence remains 
outstanding.  At his January 2008 video conference hearing, 
the veteran indicated that since 2006 he had a blood 
transfusion, was receiving B12 injections, and received 
treatment at Brooke Army Medical Center and Wilford Hall 
Medical Center.  As such recent treatment records have not 
been associated with the claims file, may have some bearing 
on the veteran's claim, and are constructively of record, 
such records must be obtained.  The veteran also indicated 
that he sought treatment through the Wellmed Clinic (Medical 
Group).  Such records should be associated with the claims 
file.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1. The veteran must receive notice in full 
compliance with all technical requirements 
of VCAA, including compliance with 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his residuals of non-Hodgkin's 
lymphoma, since 2006 (the last date of 
treatment records included in the claims 
file).  Complete records of such treatment 
should be obtained from all sources 
identified that have not already been 
associated with the claims file, 
specifically including records from Brooke 
Army and Wilford Hall Medical Centers and 
Wellmed Clinic (Medical Group).

3.  The RO/AMC should schedule the veteran 
for a VA examination to ascertain the 
nature and extent of any residuals of his 
non-Hodgkin's lymphoma, currently in 
remission, including anemia and fatigue.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner must indicate in the 
report that the claims folder was reviewed 
in conjunction with the examination.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including lab testing.  All 
clinical findings should be reported in 
detail.  Following the examination, the 
examiner should render an opinion as to 
whether the veteran's anemia and/or 
fatigue are residuals of his service- 
connected non-Hodgkin's lymphoma and 
chemotherapy treatment regimen.  If it 
cannot be determined whether or not the 
veteran's has residuals of his service-
connected non-Hodgkin's lymphoma and 
chemotherapy treatment regimen without 
resorting to mere conjecture, the examiner 
should so state in the examination report.

4.  After completing any additional 
development deemed necessary, the RO/AMC 
the RO/AMC should then re-adjudicate the 
claim.  If the claim remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

